DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Amendment, filed July 20, 2022 (“Reply”).  Applicant has amended Claims 2, 13, and 21.  As amended, Claims 2-21 are presented for examination.
In Office action mailed April 26, 2022 (“Office Action”):
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2013/0298169 A1 “Wells”) in view of Klein et al. (US 2011/0081965 A1 “Klein”) in view of Pandey (US 2015/0121432 A1).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.




Response to Arguments
Applicant’s arguments (see Reply Pages 10-15) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2013/0298169 A1 “Wells”) in view of Schaefer et al. (US 2002/0124252 A1 “Schaefer”).
In regards to Claim 2, Wells teaches a method for providing interactivity between devices (Receiver 100 and Secondary Device 140 of Fig. 1 operating in accordance with the method generally shown in Figs. 6, 7, and 9, as introduced in Paragraphs [0088,0089,0109]), the method comprising:
receiving, by a main device in communication with a secondary device of a user, a stream comprising media content and interactive data including interactive parameters, the interactive data facilitating an interactive experience associated with the media content for one or more secondary devices (reception of broadcast stream including application information in accordance with operation S601, as described in Paragraph [0088]; with further reference to interactive parameters including application information including URL information, as described in [0074] and quiz answers sent to secondary devices, as described in [0068]);
extracting, by the main device, the interactive data from the stream (extraction of application information in accordance with operation S601, as described in Paragraph [0088]);
identifying, from the interactive data, a portion of the interactive data for the secondary device, the portion of the interactive data enabling the secondary device to access an interactive application at a server to provide the interactive experience (control signal used to launch the interactive application, received and processed during the method of Fig. 6, as described in [0088]);
facilitating, by the main device, the portion of the interactive data to be sent to the secondary device (receiver response to the control signal by determining whether the secondary device is registered with the receiver to receive communications, as described in [0088]); and
transferring, from the main device to the secondary device, the secondary interactive parameters enabling the secondary device to request information associated with the interactive experience from the server (navigation to the URL to receive and execute the application, as described in Paragraph [0092,0093]).
Wells discloses a use case for the invention involving an interactive quiz, with questions being transmitted to secondary devices and answers being transmitted to a main receiver for collating and displaying scores (as described in [0068]) and filtering interactive application data based on type of application (as described in [0070]).  However, Wells does not describe the example in sufficient detail as to demonstrate:
receiving, by the main device, updated interactive parameters based on a change in an event associated with the interactive experience during the stream;
filtering the updated interactive parameters based on one or more characteristics of the interactive experience associated with a preference of the user and one or more characteristics of the updated interactive parameters to determine updated secondary interactive parameters associated with the secondary device, wherein the updated secondary interactive parameters include a subset of interactive parameters from the updated interactive parameters; and
the transferring based on the filtering and including the updated secondary interactive parameters to cause the interactive experience to be updated.
In a similar field of invention, Schaefer teaches a method and system for providing alerts via interactive video based on user configurable profile data (Abstract).  In particular, Schaefer discloses:
receiving, by the main device, updated interactive parameters based on a change in an event associated with the interactive experience during the stream (Triggers continuously updated as a television broadcast is received by Set Top Box 152, as described in [0028,0029]);
filtering the updated interactive parameters based on one or more characteristics of the interactive experience associated with a preference of the user and one or more characteristics of the updated interactive parameters to determine updated secondary interactive parameters associated with the secondary device (Block List, such as List 153, filtering out undesirable triggers in accordance with user preferences, as described in [0029]; with further reference to Fig. 5 providing User Profile 502 including mapping of information alert types to channels being viewed, as described in [0046-0048]), wherein the updated secondary interactive parameters include a subset of interactive parameters from the updated interactive parameters (List 153 used to identify and filter triggers so that their corresponding information alerts are not displayed by the Television Set 154, as described in [0029,0069]); and
the transferring based on the filtering and including the updated secondary interactive parameters to cause the interactive experience to be updated (process of Fig. 7 including Display Icon as Part of Program at 704, as described in [0065]; with further reference to display of Alert 404, as shown in Fig. 4 and described in [0043,0047]).
Both Wells and Schaefer teach similar techniques for providing targeted supplemental content to end user devices.  Schaefer further discloses a known technique for filtering interactive content based on user preference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the supplemental content delivery technique of Wells to include the user preference filtering technique of Schaefer in order to improve the likelihood of the end user seeing alerts of interest (as Schaefer suggest in [0004,0005]).
In regards to Claim 3, the combination of Wells and Schaefer teach the method of claim 2, wherein the portion of the interactive data further includes a description identifying the interactive experience (Wells: textual description, as described in Paragraph [0091]), and wherein the portion of the interactive data enables the secondary device to access the interactive application at the server using the description identifying the interactive experience (Wells: navigation to the URL to receive and execute the application, as described in Paragraph [0092,0093]).
In regards to Claim 4, the combination of Wells and Schaefer teach the method of claim 2, wherein the interactive application is a first interactive application (Wells: application executed at secondary device, as described in Paragraph [0068]), and wherein the method further comprises:
executing, by the main device, a second interactive application for the interactive experience (Wells: operations of master application running on receiver, as described in Paragraph [0068]).
In regards to Claim 5, the combination of Wells and Schaefer teach the method of claim 2, wherein the interactive application is a first interactive application (Wells: operations of master application running on receiver, as described in Paragraph [0068]), and wherein the method further comprises:
identifying, from the interactive data, a portion of the interactive data for the main device, the portion of the interactive data for the main device enabling access to the server for a second interactive application to provide the interactive experience (Wells: selection of application by way of URL in accordance with operation S708, as described in Paragraph [0092]); and
accessing, by the main device, the second interactive application from the server to provide the interactive experience (Wells: application execution on receiver, as described in Paragraph [0078]).
In regards to Claim 6, the combination of Wells and Schaefer teach the method of claim 2, further comprising:
obtaining, by the main device, one or more parameters associated with one or more interactions made on the secondary device during execution of the interactive application (Wells: master application receiving input from client devices, as described in Paragraph [0068]);
determining, by the main device, one or more results associated with the interactive experience using the one or more parameters associated with the one or more interactions (Wells: master application processing inputs from a plurality of client devices, as described in Paragraph [0068]); and
causing, by the main device, the one or more results to be displayed (Wells: master application displaying results of processed inputs, as described in Paragraph [0068]).
In regards to Claim 7, the combination of Wells and Schaefer teach the method of claim 2, wherein the interactive data includes one or more main interactive parameters and one or more secondary interactive parameters, the one or more main interactive parameters being used by the main device to create a user experience for the interactive experience (Wells: operations of master application to collate and display information at the receiver, as described in Paragraph [0068]), and the one or more secondary interactive parameters being used to initiate an interaction between the main device and the secondary device using the interactive application (Wells: operations of client application for displaying application data on the secondary device, as described in Paragraph [0068]).
In regards to Claim 8, the combination of Wells and Schaefer teach the method of claim 7, further comprising:
identifying, by the main device, the one or more main interactive parameters and the one or more secondary interactive parameters from the interactive data (Wells: target device descriptor fields, as described in Paragraph [0077]); and
facilitating, from the main device, the one or more secondary interactive parameters to be sent to the secondary device (Wells: target device descriptor field indicating execution on the secondary device, as described in Paragraph [0077]).
In regards to Claim 9, the combination of Wells and Schaefer teach the method of claim 2, wherein the interactive data includes a category associated with the interactive experience (Wells: application selection based on device type, as described in [0070]), and wherein the method further comprises:
filtering the stream to select the interactive data based on the category (Wells: compatible application types, as described in [0070]).
In regards to Claim 10, the combination of Wells and Schaefer teach the method of claim 2, wherein the interactive application is identified based on a type of the secondary device (Wells: application selection based on device type, as described in [0070]).
In regards to Claim 11, the combination of Wells and Schaefer teach the method of claim 2, wherein the media content is related to a live event, and wherein the interactive experience is updated to reflect a change in the live event (Wells: display of answers to question relating to the program currently being broadcast, as described in [0068]).
In regards to Claim 12, the combination of Wells and Schaefer teach the method of claim 2, wherein the media content is related to a live event, and wherein the interactive experience is updated to include one or more questions related to the live event (Wells: question relating to the program currently being broadcast, as described in [0068]).

In regards to Claim 13, Wells teaches a main device in communication with a secondary device of a user (Receiver 100 and Secondary Device 140 of Fig. 1 operating in accordance with the method generally shown in Figs. 6, 7, and 9, as introduced in Paragraphs [0088,0089,0109]), comprising:
one or more processors (processors, as described in Paragraph [0071,0112]); and
a memory accessible to the one or more processors and storing instructions which, upon execution by the one or more processors (memory, as described in Paragraph [0112]), cause the one or more processors to perform operations comprising:
receiving a stream comprising media content and interactive data including interactive parameters (reception of broadcast stream including application information in accordance with operation S601, as described in Paragraph [0088]), the interactive data facilitating an interactive experience associated with the media content for one or more secondary devices (application information including URL information, as described in [0074]; with further reference to quiz answers sent to secondary devices, as described in [0068]);
extracting the interactive data from the stream (extraction of application information in accordance with operation S601, as described in Paragraph [0088]);
identifying, from the interactive data, a portion of the interactive data for the secondary device, the portion of the interactive data enabling the secondary device to access an interactive application at a server to provide the interactive experience (control signal used to launch the interactive application, received and processed during the method of Fig. 6, as described in [0088]);
facilitating the portion of the interactive data to be sent to the secondary device (receiver response to the control signal by determining whether the secondary device is registered with the receiver to receive communications, as described in [0088]); and
transferring, to the secondary device, the secondary interactive parameters enabling the secondary device to request information associated with the interactive experience from the server (navigation to the URL to receive and execute the application, as described in Paragraph [0092,0093]).
Wells discloses a use case for the invention involving an interactive quiz, with questions being transmitted to secondary devices and answers being transmitted to a main receiver for collating and displaying scores (as described in [0068]) and filtering interactive application data based on type of application (as described in [0070]).  However, Wells does not describe the example in sufficient detail as to demonstrate:
receiving updated interactive parameters based on a change in an event associated with the interactive experience during the stream;
filtering the updated interactive parameters based on one or more characteristics of the interactive experience associated with a preference of the user and one or more characteristics of the updated interactive parameters to determine updated secondary interactive parameters associated with the secondary device, wherein the updated secondary interactive parameters include a subset of interactive parameters from the updated interactive parameters; and
the transferring based on the filtering and including the updated secondary interactive parameters to cause the interactive experience to be updated.
In a similar field of invention, Schaefer teaches a method and system for providing alerts via interactive video based on user configurable profile data (Abstract).  In particular, Schaefer discloses:
receiving updated interactive parameters based on a change in an event associated with the interactive experience during the stream (Triggers continuously updated as a television broadcast is received by Set Top Box 152, as described in [0028,0029]);
filtering the updated interactive parameters based on one or more characteristics of the interactive experience associated with a preference of the user and one or more characteristics of the updated interactive parameters to determine updated secondary interactive parameters associated with the secondary device (Block List, such as List 153, filtering out undesirable triggers in accordance with user preferences, as described in [0029]; with further reference to Fig. 5 providing User Profile 502 including mapping of information alert types to channels being viewed, as described in [0046-0048]), wherein the updated secondary interactive parameters include a subset of interactive parameters from the updated interactive parameters (List 153 used to identify and filter triggers so that their corresponding information alerts are not displayed by the Television Set 154, as described in [0029,0069]); and
the transferring based on the filtering and including the updated secondary interactive parameters to cause the interactive experience to be updated (process of Fig. 7 including Display Icon as Part of Program at 704, as described in [0065]; with further reference to display of Alert 404, as shown in Fig. 4 and described in [0043,0047]).
Both Wells and Schaefer teach similar techniques for providing targeted supplemental content to end user devices.  Schaefer further discloses a known technique for filtering interactive content based on user preference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the supplemental content delivery technique of Wells to include the user preference filtering technique of Schaefer in order to improve the likelihood of the end user seeing alerts of interest (as Schaefer suggest in [0004,0005]).
In regards to Claim 14, the combination of Wells and Schaefer teach the main device of claim 13, wherein the portion of the interactive data further includes a description identifying the interactive experience (Wells: textual description, as described in Paragraph [0091]), and wherein the portion of the interactive data enables the secondary device to access the interactive application at the server using the description identifying the interactive experience (Wells: navigation to the URL to receive and execute the application, as described in Paragraph [0092,0093]).
In regards to Claim 15, the combination of Wells and Schaefer teach the main device of claim 13, wherein the interactive application is a first interactive application (Wells: application executed at secondary device, as described in Paragraph [0068]), and the memory storing instructions which, upon execution by the one or more processors, cause the one or more processors to perform operations comprising:
executing a second interactive application for the interactive experience (Wells: operations of master application running on receiver, as described in Paragraph [0068]).
In regards to Claim 16, the combination of Wells and Schaefer teach the main device of claim 13, wherein the interactive application is a first interactive application (Wells: operations of master application running on receiver, as described in Paragraph [0068]), and the memory storing instructions which, upon execution by the one or more processors, cause the one or more processors to perform operations comprising:
identifying, from the interactive data, a portion of the interactive data for the main device, the portion of the interactive data for the main device enabling access to the server for a second interactive application to provide the interactive experience (Wells: selection of application by way of URL in accordance with operation S708, as described in Paragraph [0092]); and
accessing the second interactive application from the server to provide the interactive experience (Wells: application execution on receiver, as described in Paragraph [0078]).
In regards to Claim 17, the combination of Wells and Schaefer teach the main device of claim 13, the memory storing instructions which, upon execution by the one or more processors, cause the one or more processors to perform operations comprising:
obtaining one or more parameters associated with one or more interactions made on the secondary device during execution of the interactive application (Wells: master application receiving input from client devices, as described in Paragraph [0068]);
determining one or more results associated with the interactive experience using the one or more parameters associated with the one or more interactions (Wells: master application processing inputs from a plurality of client devices, as described in Paragraph [0068]); and
causing the one or more results to be displayed (Wells: master application displaying results of processed inputs, as described in Paragraph [0068]).
In regards to Claim 18, the combination of Wells and Schaefer teach the main device of claim 13, wherein the interactive data includes one or more main interactive parameters and one or more secondary interactive parameters, the one or more main interactive parameters being used by the main device to create a user experience for the interactive experience (Wells: operations of master application to collate and display information at the receiver, as described in Paragraph [0068]), and the one or more secondary interactive parameters being used to initiate an interaction between the main device and the secondary device using the interactive application (Wells: operations of client application for displaying application data on the secondary device, as described in Paragraph [0068]).
In regards to Claim 19, the combination of Wells and Schaefer teach the main device of claim 18, the memory storing instructions which, upon execution by the one or more processors, cause the one or more processors to perform operations comprising:
identifying the one or more main interactive parameters and the one or more secondary interactive parameters from the interactive data (Wells: target device descriptor fields, as described in Paragraph [0077]); and
facilitating the one or more secondary interactive parameters to be sent to the secondary device (Wells: target device descriptor field indicating execution on the secondary device, as described in Paragraph [0077]).
In regards to Claim 20, the combination of Wells and Schaefer teach the main device of claim 13, wherein the interactive data includes a category associated with the interactive experience (Wells: application selection based on device type, as described in [0070]), and the memory storing instructions which, upon execution by the one or more processors, cause the one or more processors to perform operations comprising:
filtering the stream to select the interactive data based on the category (Wells: compatible application types, as described in [0070]).

In regards to Claim 21, Wells teaches a non-transitory computer-readable medium of a main device having stored thereon instructions that, when executed by one or more processors (processors and memory, as described in Paragraphs [0112]), cause the one or more processors to:
receive a stream comprising media content and interactive data including interactive parameters (reception of broadcast stream including application information in accordance with operation S601, as described in Paragraph [0088]), the interactive data facilitating an interactive experience associated with the media content for one or more secondary devices (application information including URL information, as described in [0074]; with further reference to quiz answers sent to secondary devices, as described in [0068]);
extract the interactive data from the stream (extraction of application information in accordance with operation S601, as described in Paragraph [0088]);
identify, from the interactive data, a portion of the interactive data for a secondary device of a user, the portion of the interactive data enabling the secondary device to access an interactive application at a server to provide the interactive experience (selection of application by way of URL in accordance with operation S708, as described in Paragraph [0092]);
facilitate the portion of the interactive data to be sent to the secondary device (navigation to the URL to receive and execute the application, as described in Paragraph [0092,0093]);
transfer, to the secondary device based on the filtering, the secondary interactive parameters enabling the secondary device to request information associated with the interactive experience from the server (navigation to the URL to receive and execute the application, as described in Paragraph [0092,0093]).
Wells discloses a use case for the invention involving an interactive quiz, with questions being transmitted to secondary devices and answers being transmitted to a main receiver for collating and displaying scores (as described in [0068]) and filtering interactive application data based on type of application (as described in [0070]).  However, Wells does not describe the example in sufficient detail as to demonstrate:
receiving updated interactive parameters based on a change in an event associated with the interactive experience during the stream;
filter the updated interactive parameters based on one or more characteristics of the interactive experience associated with a preference of the user and one or more characteristics of the updated interactive parameters to determine updated secondary interactive parameters associated with the secondary device, wherein the updated secondary interactive parameters include a subset of interactive parameters from the updated interactive parameters; and
the transfer based on the filtering and including the updated secondary interactive parameters to cause the interactive experience to be updated.
In a similar field of invention, Schaefer teaches a method and system for providing alerts via interactive video based on user configurable profile data (Abstract).  In particular, Schaefer discloses:
receiving updated interactive parameters based on a change in an event associated with the interactive experience during the stream (Triggers continuously updated as a television broadcast is received by Set Top Box 152, as described in [0028,0029]);
filter the updated interactive parameters based on one or more characteristics of the interactive experience associated with a preference of the user and one or more characteristics of the updated interactive parameters to determine updated secondary interactive parameters associated with the secondary device (Block List, such as List 153, filtering out undesirable triggers in accordance with user preferences, as described in [0029]; with further reference to Fig. 5 providing User Profile 502 including mapping of information alert types to channels being viewed, as described in [0046-0048]), wherein the updated secondary interactive parameters include a subset of interactive parameters from the updated interactive parameters (List 153 used to identify and filter triggers so that their corresponding information alerts are not displayed by the Television Set 154, as described in [0029,0069]); and
the transfer based on the filtering and including the updated secondary interactive parameters to cause the interactive experience to be updated (process of Fig. 7 including Display Icon as Part of Program at 704, as described in [0065]; with further reference to display of Alert 404, as shown in Fig. 4 and described in [0043,0047]).
Both Wells and Schaefer teach similar techniques for providing targeted supplemental content to end user devices.  Schaefer further discloses a known technique for filtering interactive content based on user preference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the supplemental content delivery technique of Wells to include the user preference filtering technique of Schaefer in order to improve the likelihood of the end user seeing alerts of interest (as Schaefer suggest in [0004,0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426